Citation Nr: 1502724	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 in the United States Marine Corps.

By a rating decision dated July 1999, service connection for pseudofolliculitis barbae was granted.  The Veteran claimed an increased rating in November 2000.  This appeal to the Board Veterans' Appeals (Board/BVA) is from an August 2001
decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim on appeal.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case has an extensive procedural history, detailed in prior Board decisions, including several Board remands.  Regretfully, the Board finds an additional remand necessary to enable proper resolution of the case.

The Veteran last appeared for a VA examination in July 2014.  Since that time, and since the RO's last Supplemental Statement of the Case (SSOC) was entered in October 2014, the Veteran has submitted private treatment records and a private examination for VA benefits, dated November 2014.  The November 2014 private examination in particular raises questions as to the possible worsening of the Veteran's pseudofolliculitis, and the extent of overlapping diagnoses and medications prescribed.

The private physician who conducted the November 2014 examination identified as part of a private medical practice which has been treating the Veteran's skin condition for over a decade.  The report noted: "[the Veteran] has been treated chronically for pseudofolliculitis barbae that itches and discolors his face, jaws, and anterior and lateral neck."  The report stated that the Veteran has a diagnosis of pseudofolliculitis barbae and post inflammatory hyperpigmentation, and denied a diagnosis of acne.  The physician noted that the Veteran's pseudofolliculitis barbae "papules, pustules, sometimes nodules and always [constitutes] hyperpigmentation to [his] bilateral cheeks, jaws, chin, anterior and lateral upper neck."  The physician stated that the Veteran's pseudofolliculitis covers an exposed area of 20 to 40 percent, and a total body area of less than five percent.  The report cited that the Veteran has been treated with antihistamines (Atarax) and other oral medications (Doxycycline) constantly or near constantly,  as well as topical medications (Cleocin, Atrapro, Benzafoam and Kligman's formula) constantly or near constantly, for his pseudofolliculitis.  The physician did not indicate that the Veteran has been treated with systemic corticosteroids or other immunosuppressive medications.

The July 2014 VA examiner stated that the Veteran suffered from "mild" pseudofolliculitis barbae, hyperpigmented skin of the chin, cheeks, and anterior neck, and the additional skin conditions of acne and seborrheic dermatitis.  The VA examiner stated that the pseudofolliculitis involved less than five percent of the Veteran's exposed body area and total body area.  The VA examiner stated that the Veteran has been treated with Monodox, an antibiotic, for his acne, and stated: "antibiotic is not a treatment for pseudofolliculitis."  The examiner stated that the Veteran has not been treated with either corticosteroids or immunosuppressant drugs for his pseudofolliculitis.

In conjunction, the November 2014 and July 2014 reports raise questions that necessitate an additional VA examination.

The November 2014 report, which notes that the Veteran's pseudofolliculitis covers an exposed body area of 20 to 40 percent, greater than the VA examiner found, suggests worsening.  The Veteran has iterated that his skin condition can be better or worse depending on the day he is examined.  The VA examiner is requested to opine as to if the Veteran's pseudofolliculitis has worsened since he was examined in July 2014, and the likelihood that his skin condition fluctuates in becoming better or worse.

The Board notes that the Veteran has been diagnosed with skin disorders that have been adjudicated and rendered not service connected, namely acne and seborrheic dermatitis.  By not separately addressing acne and seborrheic dermatitis, and in fact denying the presence of acne, the November 2014 private examination raises the question as to if there is overlapping symptomatology, and as such, if the Veteran's skin conditions can be wholly differentiated from each other.  When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, the November 2014 examination indicated that the Veteran is being treated with antihistamines (Atarax) and other oral medications (Doxycycline) constantly or near constantly,  and other topical medications (Cleocin, Atrapro, Benzafoam, and Kligman's formula) constantly or near constantly, for his pseudofolliculitis.  Both the November 2014 physician and July 2014 VA examiner do not contradict in indicating that the Veteran has not been treated with systemic corticosteroids or other immunosuppressive medications for his pseudofolliculitis.  However, they appear to contradict as to if the Veteran is being treated with oral antibiotics for his pseudofolliculitis.  To the extent possible, the Board requests clarification as to if the Veteran is prescribed systemic medication, including oral antibiotics, for his pseudofolliculitis, acne, seborrheic dermatitis, and/or another skin condition or combination of skin conditions.  If the Veteran is indeed prescribed oral antibiotics for his pseudofolliculitis, the VA examiner is requested to opine, to the extent possible, when this treatment began and its duration, including the extent to which it persisted for a (a) total duration of six weeks or more, but not constantly, during the past 12-month period, and a (b) constant or near-constant duration during the past 12-month period.  In this regard, the Board notes that there is nothing in the rating criteria to suggest that systemic antibiotic therapy is insufficient to warrant a rating under Diagnostic Code 7806.  See Brown v. Shinseki, 2012 WL 738725 at *3 (March 8, 2012, Vet. App.) (non-precedential) (holding in the context of an appeal concerning the use of systemic antibiotics for a skin disorder that that the use of the phrase "such as" in Diagnostic Code 7806 "is an ambiguously worded regulation that might be interpreted to apply to 'systemic therapy' that is other than immunosuppressive in nature.").

The Board notes that in regard to the additional evidence that was submitted by the Veteran after the RO's latest Supplemental Statement of the Case, the Veteran submitted an October 2014 waiver of RO review of the additional evidence.  Nevertheless, in light of the necessity of this remand, the RO is instructed to consider the additional evidence in their forthcoming adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his service connected pseudofolliculitis barbae.  The VA examiner is directed to review the claims file, this remand, and all relevant records, and particularly the prior July 2014 VA examination, the November 2014 private examination for VA disability purposes, and the colored photographs associated with the claims file.  The VA examiner is also requested to conduct a thorough physical examination, as well as any diagnostic studies deemed necessary, and respond to the following inquiries:

(a)  The July 2014 VA examiner stated that the Veteran's pseudofolliculitis covers an exposed area of less than five percent, but the November 2014 private physician stated that the Veteran's pseudofolliculitis covers an exposed area of 20 to 40 percent.  The Veteran has iterated that his skin condition can be better or worse depending on the day he is examined.  The VA examiner is requested to opine as to if the Veteran's pseudofolliculitis has worsened since he was examined in July 2014, and the likelihood that his pseudofolliculitis fluctuates in becoming better or worse.

(b)  The Board notes that the Veteran has been diagnosed with other skin disorders that have been adjudicated and rendered not service connected, namely acne and seborrheic dermatitis.  By not separately addressing the Veteran's acne and seborrheic dermatitis, and in fact denying the presence of acne, the November 2014 private examination raises the question as to if there is overlapping symptomatology, and as such, if the Veteran's skin conditions can be wholly differentiated from each other.  In determining the percentage of body and exposed areas affected by pseudofolliculitis, the VA examiner is requested to clarify the degree to which the pseudofolliculitis can be differentiated from other skin conditions.

(c)  The November 2014 examination indicated that the Veteran is being treated with antihistamines (Atarax) and other oral medications (Doxycycline) constantly or near constantly, and other topical medications (Cleocin, Atrapro, Benzafoam and Kligman's formula) constantly or near constantly, for his pseudofolliculitis.  Both the November 2014 private physician and July 2014 VA examiner do not contradict in stating that the Veteran has not been treated with systemic corticosteroids or other immunosuppressive medications for his pseudofolliculitis.  However, they appear to contradict as to if the Veteran is being treated with oral antibiotics for his pseudofolliculitis.  To the extent possible, the Board requests clarification as to if the Veteran is prescribed systemic medication, including oral antibiotics, for his pseudofolliculitis barbae, acne, seborrheic dermatitis, and/or another skin condition or combination of skin conditions.  If the Veteran is indeed prescribed oral antibiotics for his pseudofolliculitis, the VA examiner is requested to state, to the extent possible, when this treatment began and its duration, including the extent it persisted: for a (a) total duration of six weeks or more, but not constantly, during the past 12-month period, and a (b) constant or near-constant duration during the past 12-month period.
 
The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Thereafter, and upon considering record including the additional evidence that was submitted by the Veteran after the RO's latest Supplemental Statement of the Case (SSOC), readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




